Restriction/Election

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 Applicant is reminded to assign the correct status identifiers to each claim, the present application claims are incorrectly classified as ‘new’ and they should have been identified as ‘original’.




2.	Restriction to one of the following inventions is required under 35 U.S.C. 121:

I.	Claims 1-24, are drawn to a recombinant host cell, cell culture, cell lysate and a method of producing a steviol glycoside precursor and a steviol glycoside, classified in C12N 9/96.





Species election:

3.	This application contains claims directed to the following patentably distinct species of genes and the expression products (see claims 1-6 and 11 for example) contained in SEQ ID NOs: 28, 49, 37, 6, 54, 79, 75, 71, 77, 78, 82, 70,72, 22, 69, 74, 76, 87, 73, 91, 68, 114 and 98 for example, applicant is required to elect a single polypeptide structure for each of the required polypeptides needed to produce steviol glycoside precursor and/or steviol glycosides in the host cell. The claimed invention encompasses several patently distinct organisms as well (see claim 16, for example). Applicant should elect a fungal or bacterial cell for prosecution on the merits. Upon election of a bacteria or yeast then applicant should elect a specific organism (see claims 17 and 20, for example). Further, the claimed invention encompasses several patentably distinct steviol glycosides (see claim 13 for example). A single species should be elected for examination purposes. These species are structurally and functionally distinct and represent different products, thus not a coextensive search.


4.	The inventions are distinct, each from the other because of the following reasons:
The species of polypeptides, bacteria, yeast/fungus, and steviol glycosides are independent or distinct and represent different products. In addition, these species are not obvious variants of each other based on the current record.



Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a petition under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(1).

Applicant is advised that the reply to this requirement to be complete must include an election of the invention to be examined even though the requirement be traversed (37 CFR 1.143).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hope A. Robinson whose telephone number is 571 -272-0957. The examiner can normally be reached on Monday-Friday from 9:00 a.m. to 5:00 p.m. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi, can be reached at (408) 918-7584. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public 

/HOPE A ROBINSON/Primary Examiner, Art Unit 1652